Citation Nr: 1738388	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-36 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a joint disability, to include as due to undiagnosed illness.

2. Entitlement to service connection for a cardiovascular disorder, other than hypertension, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1972 to August 1974 and from January 1991 to May 1991, including in Southwest Asia during the Persian Gulf War.  He also had service in the Army Reserve.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2008 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  The Montgomery, Alabama RO subsequently acquired jurisdiction.

The Board remanded this case for additional development in April 2014, April 2016, and March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board will remand for the VA examination and VA medical opinion requested by the Board in March 2017.

In March 2017, the Board ordered that the Veteran be scheduled for a VA examination as to his joints, and that an addendum VA medical opinion be obtained as to the Veteran's claimed cardiovascular disorder other than hypertension.  An April 2017 letter informed the Veteran that the nearest VA medical facility had been asked to schedule an examination as to the disabilities on appeal and would notify the Veteran of the date, time, and place of examination.  There is no evidence that a VA joints examination was, in fact, scheduled or that the Veteran was notified of a scheduled examination.

Furthermore, a VA addendum opinion as to a cardiovascular disorder other than hypertension has not been obtained.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the remanded claims.  All records/responses received must be associated with the electronic claims file.  

2. 	Schedule the Veteran for a VA examination with a qualified medical doctor concerning joint disability, to include as due to undiagnosed illness.  The claims file must be made available for review by the examiner.  All indicated tests must be performed, and all findings reported in detail.

The examiner should initially request from the Veteran clarification as to the joint disability(ies) or dysfunction(s) for which he is claiming entitlement to service connection.

For all orthopedic/joint disorders the Veteran manifests (focused on the joint groups that were identified) since the filing of his claim in May 2007, even if now resolved, the examiner should indicate whether the disorder clearly and unmistakably pre-existed military service, including the Veteran's second period of active duty service in the Persian Gulf in 1991.  If an orthopedic disability clearly and unmistakably pre-existed service, the examiner should further indicate whether it was clearly and unmistakably not aggravated in service.

For all current orthopedic/joint disorders that did not pre-exist service, the examiner must opine as to whether the disorder(s) was at least as likely as not (50 percent or greater probability) incurred in any period of the Veteran's military service or is related to service, or; if arthritis is diagnosed, whether the disorder manifested to a compensable level within one-year of service discharge.

The examiner should also indicate whether the Veteran experiences any joint signs or symptoms that have not been attributed to a known clinical diagnosis.   If the Veteran has signs or symptoms that cannot be attributed to a known clinical diagnosis, the examiner should indicate if the signs or symptoms have persisted for 6 months or more.

A rationale is required for all opinions expressed in the report.

3. Provide the Veteran's claims file to a qualified doctor for an addendum opinion as to a cardiovascular disorder other than hypertension, to include as due to undiagnosed illness.  An examination must be scheduled if deemed necessary by the reviewing doctor.  The reviewing doctor should be aware that the conclusions of the October 2016 VA examiner were determined by the Board to be based on an incomplete cardiovascular medical history (excluding history of ischemic heart disease and post-service documentation of heart palpitations).

For any cardiovascular disorder(s) (besides hypertension) that the Veteran has manifested since the filing of his claim in May 2007, even if now resolved, the reviewer should provide an opinion as to whether any such disorder was at least as likely as not (50 percent or greater probability) incurred during service or is related to service.

The reviewer should also indicate whether the Veteran experiences cardiovascular signs or symptoms that have not been attributed to a known clinical diagnosis.  If cardiovascular signs or symptoms cannot be attributed to a known clinical diagnosis, the examiner should indicate if the signs or symptoms have persisted for 6 months or more.

A rationale is required for all opinions expressed in the report.

4. Ensure that the above development is implemented to the extent possible, and take any proper corrective action before readjudication.

5. Thereafter, readjudicate the claims on appeal.  If any benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded the requisite opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




